DETAILED ACTION
Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the anticipatory rejections under 35 U.S.C. 102 made in this Office action:	
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wannemacker US 2874336.  Regarding claim 11, Wannemacker discloses an electrical pin and sleeve device comprising:
	an outer housing including a first housing portion (labeled HP1 in annotated figure 2 below) and a second housing portion (labeled HP2 below;
	a contact carrier 12 at least partially positioned within the outer housing, the contact carrier including a plurality of holes (in which contacts 13, 14, 15 are located);
	a body member at least partially positioned within the outer housing and coupled to the contact carrier (see annotated figure 2 below, there is a cylindrical body, not discussed in the disclosure, shown surrounding the carrier 12, labeled BM in annotated figure 2 below); and
a plurality of electrical contacts (13, 14, 15), each of the plurality of contacts being positioned within a respective one of the plurality of holes in the contact carrier;

wherein one of the first and the second housing portions include a spring (48) loaded pin 46 extending from a first surface thereof and the other one of the first and second housing portions includes a recess 61 arranged and configured to receive a portion 47 of the spring-loaded pin to secure position of the second housing portion relative to the first housing portion (col. 3, lines 20-30).

    PNG
    media_image1.png
    3300
    2550
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 1-3, 7, 10, and 20 are allowable.   Claims 12 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached on Monday-Thursday, 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSS N GUSHI/Primary Examiner, Art Unit 2833